    Case: 1:21-cv-03091 Document #: 41 Filed: 07/14/21 Page 1 of 3 PageID #:146




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

DAN McCONCHIE, in his official capacity as             )
Minority Leader of the Illinois Senate and             )
individually as a registered voter, and                )
JIM DURKIN, in his official capacity as                ) Case No. 21-cv-3091
Minority Leader of the Illinois House of               )
Representatives and individually as a                  ) Circuit Judge Michael B. Brennan
registered voter,                                      ) Chief District Judge Jon E. DeGuilio
                                                       ) District Judge Robert M. Dow, Jr
                        Plaintiffs,                    )
                                                       ) Three-Judge Court
        v.                                             ) Pursuant to 28 U.S.C. § 2284(a)
                                                       )
ILLINOIS STATE BOARD OF ELECTIONS,                     )
CHARLES W. SCHOLZ, IAN K. LINNABARY, )
WILLIAM M. MCGUFFAGE, WILLIAM J.                       )
CADIGAN, KATHERINE S. O’BRIEN, LAURA )
K. DONAHUE, CASANDRA B. WATSON, and )
WILLIAM R. HAINE, in their official capacities )
as members of the Illinois State Board of              )
Elections, EMANUEL CHRISTOPHER WELCH, )
in his official capacity as Speaker of the Illinois    )
House of Representatives, the OFFICE OF                )
SPEAKER OF THE ILLINOIS HOUSE OF                       )
REPRESENTATIVES, DON HARMON, in his                    )
official capacity as President of the Illinois Senate, )
and the OFFICE OF THE PRESIDENT OF THE )
ILLINOIS SENATE,                                       )
                                                       )
                        Defendants.                    )
______________________________________________________________________________

JULIE CONTRERAS, IRVIN FUENTES,       )
ABRAHAM MARTINEZ, IRENE PADILLA,      )
and ROSE TORRES                       )
                                      )                  Case No. 21-cv-3139
                 Plaintiffs,          )
                                      )                  Circuit Judge Michael B. Brennan
      v.                              )                  Chief District Judge Jon E. DeGuilio
ILLINOIS STATE BOARD OF ELECTIONS,    )                  District Judge Robert M. Dow, Jr.
CHARLES W. SCHOLZ, IAN K. LINNABARY, )
WILLIAM J. CADIGAN, LAURA K. DONAHUE, )                  Three-Judge Court
WILLIAM R. HAINE, WILLIAM M.          )                  Pursuant to 28 U.S.C. § 2284(a)
    Case: 1:21-cv-03091 Document #: 41 Filed: 07/14/21 Page 2 of 3 PageID #:147




MCGUFFAGE, KATHERINE S. O’BRIEN, and )
CASANDRA B. WATSON in their official                 )
capacities as members of the Illinois State Board of )
Elections, DON HARMON, in his official capacity )
as President of the Illinois Senate, and THE         )
OFFICE OF THE PRESIDENT OF THE                       )
ILLINOIS SENATE, EMANUEL CHRISTOPHER )
WELCH, in his official capacity as Speaker of the )
Illinois House of Representatives, and the OFFICE )
OF THE SPEAKER OF THE ILLINOIS HOUSE )
OF REPRESENTATIVES,                                  )
                                                     )
                       Defendants.                   )

                                             ORDER

        Upon consideration of the discussion at today’s status hearing, the Court directs counsel
to confer on a proposed expert discovery schedule that takes into account the fact that at least
some of the expert work may not be able to be completed until after the U.S. Census Bureau data
release on August 16. See https://www.census.gov/library/stories/2021/07/upcoming-release-of-
2020-census-redistricting-data-paint-clearer-portrait-of-america.html (last visited July 14, 2021)
(“The U.S. Census Bureau by August 16 is set to release in-depth demographic statistics from
the 2020 Census that will be used to redraw legislative voting districts”). To be sure, the panel is
reassured to know that the parties already are engaged in the process of identifying, retaining,
and preparing experts for their anticipated testimony in this case. Nevertheless, today’s
discussion seemed to indicate that at least some of the experts’ opinions will be affected (perhaps
substantially) by information that will not be available until the Census numbers come out. In
short, the experts should do what they can now, but the schedule should take into account the
likely need to adjust both the inputs (data) and the outputs (opinions) based on the forthcoming
Census data. Counsel are directed to file on the docket their updated proposed expert discovery
plan no later than July 23, 2021. The panel also encourages counsel to be efficient and judicious
in regard to fact discovery and to do the best they can to reach stipulations on undisputed
relevant facts. The same may prove to be true for expert testimony to the extent that one or more
experts agree on the importance of certain undisputed facts or reach similar opinions based on
those facts.

        The panel judges have set aside September 27, 28, and 29 for trial of this matter and will
work with counsel to the end of accommodating the presentation of evidence and argument
within those three days. If additional days are needed, the judges will schedule them as
expeditiously as possible. Briefing on any motions for summary judgment and any pre-trial
motions (e.g., Daubert, motions in limine) will proceed on the following schedule: opening
briefs due September 7, 2021; response briefs due September 14, 2021; reply briefs due
September 20, 2021. Counsel should keep in mind that unless the panel can resolve any motions
of this nature very quickly, they likely will remain under advisement at the time of trial. In
regard to motions in limine and Daubert motions, please keep in mind that this will be a bench


                                                 2
    Case: 1:21-cv-03091 Document #: 41 Filed: 07/14/21 Page 3 of 3 PageID #:148




trial and testimony can be provisionally admitted and disregarded later if upon reflection it is
inadmissible.

        A further status hearing on Microsoft Teams will be held on Tuesday, August 24 at 12:30
p.m. The link and dial-in information will be provided to counsel and placed on the public
docket at least a week in advance. Among the topics to be explored will be (1) the question,
raised at today’s status hearing, of the effect, if any, of the release of the Census data on the
complexity of the case and the presentation of evidence, either on a paper record or a trial, (2) the
logistics of the trial, and (3) dates for additional status hearings, a final pre-trial conference, and
for the submission of stipulations, expert reports, and other trial exhibits and designations.

       As a final housekeeping matter, as stated on the record, the parties have leave to file
oversized briefs of up to 20 pages in support of the motion(s) to dismiss and response brief(s);
the page limit on reply brief(s) will remain 15 pages.



Dated: July 14, 2021                                   __________________________
                                                       Robert M. Dow, Jr.
                                                       United States District Judge
                                                       on behalf of the three-judge court
                                                       pursuant to 28 U.S.C. § 2284(b)(3)




                                                  3
